internal_revenue_service index number number release date cc dom corp plr-104636-99 date parent target target newco country a state b business c d e date f g h plr-104636-99 this letter responds to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for consideration is summarized below parent a country a corporation owns all of the outstanding_stock of target target a state b corporation is a holding_company and a dual_resident_corporation subject_to sec_1503 of the internal_revenue_code target owns all of the outstanding_stock of target target a state b corporation is a holding_company and a dual_resident_corporation subject_to sec_1503 target owns the stock of various united_states subsidiaries the subs engaged in business c target target and the subs are all members of a united_states consolidated_group with target as the common parent that files an accrual basis consolidated federal_income_tax return on a week period ending on h parent wishes to simplify the existing united_states corporate structure by replacing target and target the dual resident holding_companies with a newly incorporated state b holding_company newco which will be managed in the united_states to achieve this business_purpose the target consolidated_group proposes to enter into the following series of transactions which are structured to satisfy country a tax and regulatory requirements i ii iii iv v target will sell all of its outstanding common shares of target to parent for dollar_figure target will transfer substantially_all of its assets to target in exchange for preferred_stock of target equal to the book_value of the net assets transferred and the assumption by target of liabilities of target target will be liquidated and all of the shares of preferred_stock of target received in step ii will be distributed to parent target will organize newco a state b corporation and will transfer the stock of the subs to newco in exchange for newco common_stock target will sell the shares of common_stock of newco to parent for cash equal to the shares’ book_value and plr-104636-99 vi target will be liquidated and all of the newco stock received in step iv and all of the cash received from parent in step v will be distributed to parent and parent will assume the liabilities of target which consist of the liabilities of target assumed by target in step ii the liabilities that will be assumed by parent are a dollar_figured million liability of target the x liability and a dollar_figureg thousand liability of target the y liability it is anticipated that all of the above steps will occur on the same day as a result of step ii dollar_figuree million of indebtedness created by a demand_loan the demand_loan extended by target the creditor to target the debtor will be eliminated the demand_loan which originated as an dollar_figuree million cash loan from target to target on date f is unsecured and non-interest bearing the demand_loan has been represented to constitute equity of target although the proposed transaction will be carried out in the manner described immediately above it will be treated for federal_income_tax purposes as if the following steps are occurring a b c d target first distributes all of its assets and liabilities to target in complete_liquidation of target parent then forms newco parent then assumes target 1's x liability and y liability and target then transfers all of its assets including the assets received from target in step a above to newco solely in exchange for newco stock and then distributes the newco stock to parent in complete_liquidation of target with respect to the liquidation of target with and into target step a above the taxpayers have made the following representations a on the date of adoption of the plan_of_liquidation such adoption treated as taking place immediately before step a above and at all times until the final liquidating_distribution is completed immediately after step a above is completed target will be the owner of at least percent of the total combined voting power of all classes of stock of target entitled to vote and the owner of at least percent of the total value of all classes of stock excluding nonvoting_stock that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 of the code b no shares of target stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of target plr-104636-99 c d e f g h i j k l all distributions from target to target pursuant to the plan of complete_liquidation will be made within a single taxable_year of target as soon as the first liquidating_distribution has been made target will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to target target will retain no assets following the final liquidating_distribution target will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of target have been or will be disposed of by either target or target except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of complete_liquidation other than the disposition that will take place in step d above the complete_liquidation of target will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of target other than the transfer that will take place in step d above prior to the adoption of the plan_of_liquidation no assets of target will have been distributed in_kind transferred or sold to target except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the adoption of the plan_of_liquidation target will report all earned_income if any represented by assets that will be distributed to target such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of target will exceed its liabilities both at the date of the adoption of the plan_of_liquidation and immediately prior to the time the first liquidating_distribution is made the only intercorporate debt existing between target and target immediately before step a is the demand_loan other than the demand_loan no intercorporate debt has been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the plan_of_liquidation m target is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code plr-104636-99 n all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of target have been fully disclosed with respect to steps a through d above the taxpayers have made the following representation o to the best of the knowledge and belief of the taxpayer the portion of the transaction whereby target transfers all of its assets including the assets received in complete_liquidation of target to newco solely in exchange for newco stock followed by the complete_liquidation of target into parent step d above will qualify as a reorganization under sec_368 provided that for federal_income_tax purposes the internal_revenue_service rules that the complete_liquidation of target into target in step a above the creation of newco by parent in step b above and the assumption by parent of the x liability and the y liability of target in step c above will not disqualify what would have otherwise been a valid reorganization under sec_368 if viewed as a separate transaction from steps a b and c with respect to the entire transaction the taxpayers have made the following representations p q r s the demand_loan is treated for federal_income_tax purposes as equity both target and target are dual resident corporations the taxpayer has made no elections and filed no agreements under sec_1_1503-2a c or sec_1_1503-2 with respect to target 1's and target 2's dual consolidated losses if any to the best of the knowledge of the taxpayer neither target 1's nor target 2's dual consolidated losses if any have been used to offset the income of any domestic affiliate t there is no plan or intention for newco to be a dual_resident_corporation based on the information submitted and on the representations set forth above and provided that the demand_loan is classified as equity for federal_income_tax purposes we hold as follows for federal_income_tax purposes the formal steps describing the proposed transaction in paragraphs i through vi above including the circular movement of cash will be disregarded and the transaction will be treated as if steps a b c and d above are occurring plr-104636-99 step a above will qualify as a complete_liquidation of target within the meaning of sec_332 no gain_or_loss is recognized by target as a result of the receipt of the assets and liabilities of target in complete_liquidation of target sec_332 no gain_or_loss is recognized by target as a result of transferring its assets to target sec_337 the basis of each asset received by target from target is equal to the basis of that asset in the hands of target immediately before such complete_liquidation sec_334 the holding_period of each asset received by target from target includes the period during which that asset was held by target prior to such complete_liquidation sec_1223 pursuant to sec_381 and sec_1_381_a_-1 target will succeed to and take into account the items of target described in sec_381 including the earnings_and_profits or deficit in earnings_and_profits of target as of the date of the transfer any deficit in the earnings_and_profits of target or target will be used only to offset the earnings_and_profits accumulated after the date of transfer these items will be taken into account by target subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder steps a b and c will not prevent step d from qualifying as a reorganization under sec_368 see eg revrul_58_422 1958_2_cb_145 target 1's and target 2's dual consolidated losses if any cannot be used to offset the income of newco or the subs sec_1_1503-2a a and b no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings we specifically express no opinion as to whether the transfer of all of target 1's assets to newco constitutes a reorganization within the meaning of sec_368 sec_3 of revproc_99_3 1999_1_irb_103 or whether the demand_loan is properly classified as debt or equity for federal_income_tax purposes sec_4 of revproc_99_3 1999_1_irb_103 the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that these rulings may not be used or cited as precedent plr-104636-99 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer sincerely yours assistant chief_counsel corporate by michael j wilder assistant to the chief branch
